Citation Nr: 0721904	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-22 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for VA death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The question of whether the appellant's late husband had the 
requisite service for entitlement to VA benefits is the 
subject of this appeal.  The appellant alleges that the 
decedent had service as a guerrilla in the Philippines from 
April 1942 through December 1945.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2004 decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefit sought.



FINDING OF FACT

The appellant's spouse did not have the requisite service to 
qualify her for VA death pension benefits.



CONCLUSION OF LAW

The requirements of basic eligibility for VA death pension 
benefits, based upon the qualifying service of appellant's 
spouse, have not been met.  38 U.S.C.A. §§ 101(2), 107(a), 
1541, 1542 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(a), 
3.3(b)(4), 3.6(a), (b), 3.40, 3.41, 3.203 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

When a claim, such as the one involved in the instant case, 
is barred as matter of law, the provisions of the Veterans 
Claims Assistance Act of 2000 and its implementing statutes 
(38 U.S.C.A. §§ 5103(a), 5103A, 5107) and regulation (38 
C.F.R. § 3.159) are not applicable.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Nevertheless, the RO did advise 
the appellant, in letters dated in October 2003, March 2004, 
April 2004, May 2004, and June 2004, of the procedures to be 
followed in pursuing her claim, and of the types of evidence 
which she and the RO would need to develop in the 
adjudication of her claim.  In addition, the Statement of the 
Case furnished to her in May 2004 summarized the facts and 
law applied in deciding her claim.

II.  Factual background and analysis

Death pension is a benefit payable by the Department of 
Veterans' Affairs to a veteran's surviving spouse or child 
following the veteran's non-service-connected death.  
38 U.S.C.A. §§ 1541, 1542 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.3(b)(4) (2006).

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and 
air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces.  38 C.F.R. § 
3.6(a), (b).  The "Armed Forces" consist of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components. 38 C.F.R. § 3.1(a).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for certain benefits as specified by 
law.  38 U.S.C.A. § 107(a).  Those specified benefits do not 
include non-service-connected disability or death pension 
benefits.  Id.

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States, 
for compensation purposes, but not for pension.  38 C.F.R. § 
3.40(c).  Similarly, service as a guerrilla under a 
commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces is included, for compensation purposes, 
but not for pension.  38 C.F.R. § 3.40(d)(1).  Guerrilla 
service is established if a service department certifies that 
the individual had recognized guerrilla service, or 
unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member of 
the United States Armed Forces or the Commonwealth Army.  38 
C.F.R. § 3.40(d)(2)(i), (ii).

These regulations have their basis in statute.  See Dela Pena 
v. Derwinski, 2 Vet. App. 80 (1992), wherein the Court of 
Appeals for Veterans Claims upheld the constitutionality of 
38 U.S.C.A. § 107(a), following the "reasoning and wisdom" 
of the U.S. Court of Appeals for the District of Columbia 
Circuit in Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. 
Cir. 1991).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge. In the case of members of the Commonwealth 
Army, the date of release will be no later than June 30, 
1946.  38 C.F.R. § 3.41(a).  The active service in the 
guerrilla forces will be the period certified by the service 
department. 38 C.F.R. § 3.41(d).

Only service department records can establish if and when a 
person was serving on qualifying active service. Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

The evidence of record in this case includes certification of 
the appellant's service from the National Personnel Records 
Center (NPRC), provided in response to the RO's inquiry on VA 
Form 21-3101.  The NPRC's response, dated November 14, 2003, 
indicates that the decedent "is not shown in the official 
records and archives on file at this Center which list the 
members of the Philippine Commonwealth Army, including 
recognized guerrillas, in the service of the United States 
Armed Forces during World War II." 

Although the appellant has submitted Philippine records which 
indicate that her husband served with a guerrilla unit, VA is 
bound by the finding of the NPRC in regard to requisite 
service, to include as a recognized guerrilla.  See Duro, 
supra.  The evidence therefore shows that the appellant's 
spouse did not have service which qualified as active 
military, naval, or air service, or service as a recognized 
guerrilla, for purposes of establishing the appellant's 
entitlement to death pension benefits as the surviving spouse 
of a "veteran." 

The appellant therefore has no basic eligibility for VA death 
pension benefits.  For this reason, the claim must be denied 
as a matter of law.  See Sabonis v. Brown, supra.


ORDER

Basic eligibility to receive death pension benefits is not 
shown, and the appeal is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


